
	
		I
		112th CONGRESS
		1st Session
		H. R. 862
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Murphy of
			 Connecticut (for himself and Mr.
			 Weiner) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To apply to the justices of the Supreme Court the Code of
		  Conduct for United States Judges, to establish certain procedures with respect
		  to the recusal of justices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supreme Court Transparency and
			 Disclosure Act of 2011.
		2.Code of
			 Conduct
			(a)ApplicabilityThe Code of Conduct for United States
			 Judges adopted by the Judicial Conference of the United States shall apply to
			 the justices of the United States Supreme Court to the same extent as such Code
			 applies to circuit and district judges.
			(b)EnforcementThe
			 Judicial Conference shall establish procedures, modeled after the procedures
			 set forth in chapter 16 of title 28, United States Code, under which—
				(1)complaints
			 alleging that a justice of the Supreme Court has violated the Code of Conduct
			 referred to in subsection (a) may be filed with or identified by the
			 Conference;
				(2)such complaints
			 are reviewed and investigated by the Conference; and
				(3)further action, where appropriate, is taken
			 by the Conference, with respect to such complaints.
				(c)Submission to
			 Congress; effective date
				(1)Submission to
			 congressThe Judicial Conference shall, not later than the 180th
			 day after the date of the enactment of this Act, submit to Congress the
			 procedures established under subsection (b).
				(2)Effective
			 dateSuch procedures shall take effect upon the expiration of the
			 270-day period beginning on the date of the enactment of this Act.
				3.Recusal of
			 justices
			(a)Disclosures by
			 justices
				(1)Self
			 disqualificationIn any case in which a justice of the Supreme
			 Court disqualifies himself or herself in a proceeding under section 455 of
			 title 28, United States Code, the justice shall disclose in the public record
			 of the proceeding the reasons for the disqualification.
				(2)Denial of
			 disqualification motionIf a justice of the Supreme Court denies
			 a motion brought by a party to a proceeding before the Court that the justice
			 should be disqualified in the proceeding under section 455 of such title, the
			 justice shall disclose in the public record of the proceeding the reasons for
			 the denial of the motion.
				(b)Process for
			 determining recusalThe
			 Judicial Conference of the United States shall establish a process under which,
			 if a disqualification motion has been denied as described in subsection (a)(2)
			 and the party making the motion seeks further review of the motion, other
			 justices or judges of a court of the United States (as defined in section 451
			 of title 28, United States Code), among whom retired justices and senior judges
			 eligible for assignment under section 294 of title 28, United States Code, may
			 be included, shall decide whether the justice with respect to whom the motion
			 is made should be so disqualified.
			(c)Submission to
			 Congress; effective date
				(1)Submission to
			 congressThe Judicial Conference shall, not later than the 180th
			 day after the date of the enactment of this Act, submit to Congress the process
			 established under subsection (b).
				(2)Effective
			 dateSuch process shall take effect upon the expiration of the
			 270-day period beginning on the date of the enactment of this Act.
				
